Exhibit THE BLACK & DECKER SUPPLEMENTAL PENSION PLAN Amended and Restated Effective as of January 1, 2008 THE BLACK & DECKER SUPPLEMENTAL PENSION PLAN TABLE OF CONTENTS SECTION 1 - Purpose and Effect 1 SECTION 2 - Definitions 1 SECTION 3 - Eligibility 3 SECTION 4 - Calculation of Supplemental Pension 3 SECTION 5 - Payment of Supplemental Pension 4 SECTION 6 - Death Benefits 4 SECTION 7 - Beneficiary Designation 5 SECTION 8 - Tax Withholdings 5 SECTION 9 - Payments in the Event of Incapacity 6 SECTION 10 - Forfeitures 6 SECTION 11 - Company’s Obligations Unfunded and Unsecured 7 SECTION 12 - Alienation or Encumbrance 8 SECTION 13 - Administration of Plan 8 SECTION 14 - No Guarantee of Employment 9 SECTION 15 - Choice of Law 9 SECTION 16 - Claims Procedure 9 SECTION 17 - Amendments and Termination 10 -i- THE BLACK & DECKER SUPPLEMENTAL PENSION PLAN SECTION 1 – Purpose and Effect This Plan was originally established by Black & Decker (U.S.) Inc., effective as of October 1, 1989, to provide certain employees of the Black & Decker Companies with benefits that would otherwise be provided under a Defined Benefit Plan but for reductions or restrictions to such benefits required by federal law. Specifically, this Plan provides Participants with a Supplemental Pension to compensate for the loss of benefits that otherwise would have been payable under a Defined Benefit Plan were it not for the Limitations.This Plan is to be unfunded and is maintained for the purpose of providing deferred compensation for a select group of management or highly compensated employees. This document amends and fully restates this Plan effective as of January 1, 2008.The terms of this amended and restated document shall apply to Participants who incur a Separation from Service on or after January 1, 2008.The benefits under this Plan with respect to any Participant whose Separation from Service occurred prior to January 1, 2008 shall be determined under the terms of this Plan as in effect on the date of such Participant’s Separation from Service without regard to amendments made to this Plan thereafter. SECTION 2 - Definitions As used in this Plan, the following terms shall have the meanings indicated: “Accrued Pension” means the benefit the Participant has accrued and vested under a Defined Benefit Plan, expressed as a single-life annuity payable for the Participant’s life beginning at the Participant’s normal retirement date or, if later, his or her actual retirement date, under the Defined Benefit Plan. “Actuarial Equivalent” means a benefit of equivalent value on a specific date, computed on the basis of the actuarial assumptions used to determine benefit equivalencies under the applicable Defined Benefit Plan and using such other reasonable actuarial assumptions and methods that may be adopted by the Pension Committee from time to time, in its sole discretion, for this purpose.Notwithstanding the foregoing, in the event a Participant has elected to receive the accelerated method of payment (five annual installments or lump sum payment) of the present value of his or her Supplemental Pension under this Plan, the amount of the lump sum payment or installment payments (including the Supplemental Spouse’s Death Benefit) shall be calculated using an interest rate equal to four and one-half percent (4.5%) and the 1994 Group Annuity Reserving Table (determined on a unisex basis and projected to 2002, all as described in IRS Revenue Ruling 2001-62) and assuming that the Participant will earn no wages subject to the Social Security Act nor further accrue any other retirement benefits after his or her Benefit Determination Date and that his or her retirement benefits under the Social Security Act and all other retirement benefits will begin at the earliest date they are available after the Participant’s Benefit Determination Date and using such other reasonable actuarial assumptions and methods that may be adopted by the Pension Committee from time to time, in its sole discretion, for this purpose. “Benefit Determination Date” means the first day of the calendar month immediately following the later of the Participant’s 55th birthday or the date of his or her Separation from Service. “Beneficiary” means the beneficiary designated in accordance with Section 7 to receive any benefit provided under this Plan in the event of a Participant’s death. “Black & Decker Company” means The Black & Decker Corporation or any of its affiliates and subsidiaries. “Code” means the Internal Revenue Code of 1986, as amended. “Company” means Black & Decker (U.S.) Inc. “Defined
